 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONALD ROOTS,                                     No. 2:18-cv-2458 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT W. FOX, et al.,
15                       Defendants.
16

17          This civil rights action was dismissed as frivolous on January 16, 2019. Since that date,

18   plaintiff has filed more than ten additional documents in this case. Plaintiff is advised that

19   documents filed after the closing date of this case are disregarded and no further orders will issue.

20   DATED: April 15, 2019

21

22

23

24

25

26

27

28
                                                        1
